DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
 Response to Amendment
The amendment filed August 18, 2021 has been entered. Claims 1-16 are pending in the application.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-9, 11-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruck (US 3825003).
Regarding claim 1, Kruck discloses a medicament delivery device, comprising: a main body (18, Fig 2; element 18 can be considered a main body since there is no specific structure defining the main body) arranged to receive medicament cartridge (12, Fig 2) sealed with a penetrable barrier (21, Fig 2); a needle holder (26, Fig 2) directly coupled to and carrying a needle (24, Fig 2) (Col 3, lines 35-48); a cap (22, Fig 2) removably coupled to the needle holder (See Fig 2); and a pre-stressed spring (60, Fig 2) connected to the needle holder and to the main body (See Fig 2), wherein the pre-stressed spring is held in a pre-stressed state by an activation element (28 and 32, Fig 2), the activation element being directly coupled to the cap (Col 3, lines 13-22; As seen in Fig 2) and to the main body (The portion of the activation element 28 is directly coupled to the main body 18 at least in the state illustrated in Fig. 3.) prior to any movement of the cap in a distal direction away from the medicament delivery device (See Fig 3), and wherein the activation element is arranged to release the pre-stressed spring when the cap is pulled in the distal direction from the medicament delivery device (Col 4, lines 24-44; the activation element and cap are arranged so that as soon as the cap is rotated it can be pulled in the distal direction, therefore the activation element can be releasing the spring when the cap is being pulled in the distal direction), thereby decoupling the activation element from the main body or from the pre-stressed spring and causing the needle holder to move axially in a proximal direction (Col 4, lines 24-44; 32 is decoupled from the spring 60).
Regarding claim 5, Kruck discloses the main body (18, Fig 2) comprises a cartridge holder (portion of 18 surrounding distal end of cartridge 12, Fig 2) for receiving the medicament cartridge (See Fig 2)
Regarding claim 7, Kruck discloses the pre- stressed spring (60, Fig 2) is a pull spring attached (Col 4, lines 29-31), at a first end (end of spring 60 engaging 18, Fig 2) thereof, to the main body (18, Fig 
Regarding claim 8, Kruck discloses the pre- stressed spring (60, Fig 2) is a pull spring attached (Col 4, lines 29-31), at a first end (end of spring 60 engaging 18, Fig 2) thereof, to the cartridge holder (portion of 18 surrounding distal end of cartridge 12, Fig 2; since the cartridge holder is a part of the main body and the spring is attached to the main body 18, the spring is at least indirectly attached to the cartridge holder) and attached, at a second end (end of spring 60 engaging 26, Fig 2) thereof, to the needle holder (26, Fig 2).
Regarding claim 9, Kruck discloses the activation element (28 and 32, Fig 2) is a detent disposed on an interior region of the cap (Element 32 is a detent since it acts as a catch to prevent the decompression of the spring. Additionally, the detent is disposed on an interior of the cap as described in Col 3, lines 13-22).
Regarding claim 11, Kruck discloses the detent is releasable after rotationally aligning the cap with the needle holder (Col 4, lines 24-44).
Regarding claim 12, Kruck discloses the medicament delivery device contains the medicament cartridge (12, Fig 2) and axial movement of the needle holder (26, Fig 2) causes the needle (24, Fig 2) to penetrate the penetrable barrier of the medicament cartridge (Col 4, lines 24-44).
Regarding claim 13, Kruck discloses the medicament cartridge (12, Fig 2) contains a medicament (Abstract, lines 10-11).
Regarding claim 15, Kruck discloses a method of operating a medicament injection device (10, Fig 1) having a cap (22, Fig 2), the method comprising: holding a pre-stressed spring (60, Fig 2) of the medicament injection device in a pre-stressed state with an activation element (28 and 32, Fig 2) that is directly coupled to the cap (Col 3, lines 13-22; As seen in Fig 2) and to a main body (18, Fig 2) (The portion of the activation element 28 is directly coupled to the main body 18 at least in the state 
Regarding claim 16, Kruck discloses the pre-stressed spring (60, Fig 2) is directly connected to the needle holder (26, Fig 2) and to the main body (18, Fig 2) (See Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3825003) in view of Capaccio (US 5858008).
Regarding claim 4, Kruck discloses all of the elements of the invention as discussed above, however, is silent regarding a needle shield for shielding a distal end of the needle, wherein the needle shield is arranged to be fixed to the cap and removable from the needle. 
Capaccio teaches a needle shield (43, Fig 4) for shielding a distal end of the needle (22, Fig 4), wherein the needle shield is arranged to be fixed to the cap (35, Fig 4) and removable from the needle (Col 3, lines 5-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Kruck to include a seal plug as taught by Capaccio in order to have a shield that can prevent unpressurized fluid from communicating between the lumen of the needle and the exterior of the shield when the plug is in the proximal position (Col 3, lines 5-18).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3825003) in view of Kikuchi (US 5380287).
Regarding claim 6, Kruck discloses the pre- stressed spring (60, Fig 2) is fixed, at a first end (end of spring 60 engaging 18, Fig 2) thereof, to the cartridge holder (portion of 18 surrounding distal end of cartridge 12, Fig 2; since the cartridge holder is a part of the main body and the spring is attached to the main body 18, the spring is at least indirectly attached to the cartridge holder) and fixed, at a second end (end of spring 60 engaging 26, Fig 2) thereof, to a spring carrier (52, Fig 2) attached to the needle holder (26, Fig 2) (See Figs 2 and 9), and wherein the pre-stressed spring is held in the pre-stressed state by a removable portion of the activation element (Col 4, lines 24-44; element 32 is decoupled from the spring 60 when spring is activated).

Kikuchi teaches the pre-stressed spring (3, Fig 1) is a constant force spring (31, Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring disclosed by Kruck and Paproski to instead be a constant-force spring as taught by Kikuchi in order to have smooth movement of the needle through the seal when the cap is removed (Col 2, lines 54-56).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3825003) in view of Paproski (US 2008/0249477).
Regarding claim 14, Kruck discloses all of the elements of the invention as discussed above, however, is silent regarding the medicament delivery device is an auto-injector.
	Paproski teaches a medicament delivery device that is an auto-injector (Para 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drive mechanism or plunger disclosed by Kruck to instead be a dose setting apparatus (24) as taught by Paproski in order to have a delivery device that allows for accurate setting and delivery of a preselected dose of the medicament (Para 0003, lines 4-8; Para 0007, lines 4-6).
Allowable Subject Matter
Claims 2, 3, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of dependent claims 2, 3, and 10 could either not be found or was not suggested in the prior art of record. While, Kruck teaches that the needle holder 26 has a cup shape part (54, as seen in Fig 9), it does not form a frictional fit with the medicament cartridge as required by claim 2. Further, Kruck fails to teach the cup-shaped part has a lip to grip the medicament cartridge as required by claim .
Response to Arguments
	Upon further consideration of the amended claims similar to those discussed in the telephone interview on August 17, 2021, Examiner has found that the Kruck reference can still read on at least the independent claims as discussed above. The limitation of a “main body” can be read more broadly since there are no limitations to the specific structure of the main body and there is no implicit structure of a main body. So in the alternate interpretation above, ferrule 18 of Kruck is being interpreted as a main body and is directly coupled to the activation element 28 and 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783